Case 1:20-cv-03207-BAH Document 31-1 Filed 02/05/21 Page 1 of 2




               EXHIBIT A
                      Case 1:20-cv-03207-BAH Document 31-1 Filed 02/05/21 Page 2 of 2




Receipt Number                                                                  Case Type
                313                                                             I539 - APPLICATION TO EXTEND/CHANGE NONIMMIGRANT
                                                                                STATUS
Received Date                           Priority Date                           Applicant
08/26/2020                                                                      NIBBER, NISHIKA
Notice Date                             Page                                    Beneficiary
02/05/2021                              1 of 1                                  NIBBER, NISHIKA



 NISHIKA NIBBER                                                                               Notice Type: Approval Notice
 c/o MR DEEPAK BHANOT                                                                         Class: H4
 21263 PARK GROVE TERRACE                                                                     Valid from 08/26/2020 to 08/11/2023
 ASHBURN VA 20147


We have mailed an official notice about this case (and any relevant documentation) according to the mailing preferences you chose on Form G-28, Notice
of Entry of Appearance as Attorney or Accredited Representative. This is a courtesy copy, not the official notice.
What the Official Notice Said
The above application for extension of stay is approved. The temporary stay of the named applicant(s) is authorized to the date shown above.
The I-94 attached below may contain a grace period of up to 10 days before and up to 10 days after the above validity period, if such grace period is
authorized by the principal alien’s nonimmigrant classification. The following principal alien nonimmigrant classifications may be eligible for a grace
period: CW-1, E-1, E-2, E-3, H-1B, H-2B, H-3, L-1A, L-1B, O-1, O-2, P-1, P-2, P-3, TN-1, and TN-2. Dependents of principal H-2A nonimmigrants may
contain a grace period of up to one week before and 30 days after the above validity period.
The nonimmigrant status of the applicant(s) is based on the separate nonimmigrant status held by a principal alien’s authorized employment in the United
States.
The applicant must keep the lower portion with his or her previous Form I-94, Departure Record. It must be presented when requested by USCIS or any
other component of the U.S. Department of Homeland Security. The I-94 portion should be given to the U.S. Customs and Border Protection when he or she
leaves the United States.
Please read the back of this form carefully for more information.
THIS FORM IS NOT A VISA AND MAY NOT BE USED IN PLACE OF A VISA.

 Applicants:
 Name                                                                                DOB              COB                                          Class
 NIBBER, NISHIKA                                                                                      INDIA                                        H4
NOTICE: Although this application or petition has been approved, USCIS and the U.S. Department of Homeland Security reserve the right to verify this
information before and/or after making a decision on your case so we can ensure that you have complied with applicable laws, rules, regulations, and other
legal authorities. We may review public information and records, contact others by mail, the internet or phone, conduct site inspections of businesses and
residences, or use other methods of verification. We will use the information obtained to determine whether you are eligible for the benefit you seek. If we
find any derogatory information, we will follow the law in determining whether to provide you (and the legal representative listed on your Form G-28, if you
submitted one) an opportunity to address that information before we make a formal decision on your case or start proceedings.




Please see the additional information on the back. You will be notified separately about any other cases you filed.
Nebraska Service Center
U. S. CITIZENSHIP & IMMIGRATION SVC
P.O. Box 82521
Lincoln NE 68501-2521
USCIS Contact Center: www.uscis.gov/contactcenter
